Case 18-33879-jal        Doc 71     Filed 12/18/19    Entered 12/18/19 13:04:03        Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                               Western District of Kentucky

In the Matter of:                                     }
                                                      }      Case No. 18-33879
James Thacker                                         }      Chapter 13
                                                      }
Debtor                                                }


                                              ORDER

         This matter having come before the Court upon the Motion of the Debtor, by Counsel, and

this Court being otherwise sufficiently advised,

         IT IS HEREBY ORDERED the Debtor’s Motion to Modify Plan is APPROVED, and the

Debtor’s Plan shall be modified to increase the monthly plan payment from $201.00 bi-weekly to

$450.00 per month starting December, 2019 and continuing through the remainder of the plan. The

dividend paid to unsecured creditors shall remain at 2 percent. The duration of the plan shall remain

60 months. The Debtor’s current plan arrearage shall be deemed cured.

         IT IS FURTHER ORDERED the Chapter 13 Trustee shall issue an amended wage deduct,

if applicable.

         A copy of this Order will be mailed to the Debtor, Counsel for the Debtor, the Trustee, and

all creditors listed on the mailing matrix.

Submitted By:

Julie Ann O’Bryan
Counsel for Debtor
1717 Alliant Avenue, Suite 17
Louisville, KY 40299                                 Dated: December 18, 2019
Phone: (502) 339-0222
Fax: (502) 339-0046
Julie@obryanlawoffices.com
